329 F.2d 627
Ben R. EDMUNDSON, Claimant of the TUG NELLIE, Appellant,v.Gilbert J. HEBERT et al., Appellees.
No. 20946.
United States Court of Appeals Fifth Circuit.
March 31, 1964.

William S. Stone, Deutsch, Kerrigan & Stiles, New Orleans, La., for appellant; Rene S. Raysse, New Orleans, La., of counsel.
Wilson F. Shoughrue, Jr., New Orleans, La., for appellee.
John R. Peters, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, George Denegre, New Orleans, La., for appellee American Commercial Barge Line Co.
James L. Schupp, Jr., Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., for appellee Charlene M. Oursler, Claimant of the Tug Big M.
David D. Plater, George W. Healy, III, New Orleans, La., for appellee Gilbert Hebert; Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel.
N. B. Barkley, Jr., Lemle & Kelleher, New Orleans, La., for appellee Dixie Carriers, Inc.
W. K. Christovich, Christovich & Kearney, New Orleans, La., for appellee Union Producing Co.
Before MAGRUDER,1 JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
This appeal involves a collision in the Gulf Intercoastal Waterway where the factual situation is somewhat different than is presented by the usual collision case, as appears from the opinion of the district court.  Hebert v. The Barge ABL-22, E.D.La., 221 F. Supp. 725.  We are persuaded, from our review of the record, that the decision of the district court, as it appears in the court's opinion, is not clearly erroneous.  McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20.  The judgment of the district court is


2
Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation